 



Exhibit 10.2
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made this 14th day of
July, 2006 (the “Grant Date”) by and between OSI PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and [DIRECTOR] (the “Director”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company has approved the grant of Restricted Stock (as defined below) to the
Director upon the [election][re-election] to the Board of Directors of the
Company, as described herein;
     NOW, THEREFORE, the parties hereto mutually agree to the following terms
and conditions of this Agreement:
          1. Issuance of Stock. Pursuant to the terms of the OSI Pharmaceutical,
Inc. Amended and Restated Stock Incentive Plan (the “Plan”), the Company shall
issue to the Director                      shares of Common Stock, subject to
the terms, conditions and restrictions of this Agreement and the Plan (the
“Restricted Stock”). The Company may withhold the actual delivery of a stock
certificate evidencing the Restricted Stock awarded hereunder until such shares
of Restricted Stock have become vested and transferable under the terms hereof
or may issue in the name of the Director a certificate evidencing such shares of
Restricted Stock, which certificate shall bear a legend reflecting the
restrictions imposed under this Agreement and such other legends the Company
deems appropriate to comply with any applicable securities laws.
          2. Vesting and Forfeiture. Except as the Compensation Committee of the
Board of Directors may otherwise provide, Restricted Stock issued under this
Agreement shall vest in four equal tranches of                      shares of
Restricted Stock on each anniversary of the Grant Date, commencing July 14, 2007
and terminating on July 14, 2010 (the “Final Vesting Date”). In the event that
the Director ceases to be affiliated with the Company or any parent or
subsidiary of the Company, either as a member of the Board of Directors of the
Company or as a consultant or employee, on or prior to the Final Vesting Date
for any reason, all unvested shares of Restricted Stock issued hereunder shall
be forfeited as of the date of that the Director no longer has any such
affiliation, and the Director shall have no further rights with respect to such
forfeited shares of Restricted Stock.
          3. Restriction on Transferability. Shares of Restricted Stock issued
hereunder shall not be sold, assigned, transferred, exchanged, pledged or
otherwise encumbered or disposed of in any manner by the Director prior to the
date such shares become vested under Section 2 of this Agreement.
          4. Voting, Dividend and Tender Offer Rights. Unless shares of
Restricted Stock have been forfeited hereunder, the Director shall have all
voting, dividend and tender offer rights with respect to shares of Restricted
Stock issued under this Agreement, whether or not such shares are vested or
unvested.

 



--------------------------------------------------------------------------------



 



          5. Securities Laws. The Company shall not be obligated to issue or
deliver any shares of Restricted Stock under this Agreement in any manner in
contravention of the Securities Act of 1933, as amended, any other federal or
state securities law or the rules of any exchange or market system upon which
the Common Stock is traded. The Board of Directors of the Company or the
Committee (as designated under the Plan) may, at any time, require, as a
condition to the issuance or delivery of shares of Common Stock hereunder, the
representation or agreement of the Director to the effect that the shares
issuable hereunder are acquired by the Director for investment purposes and not
with a view to the resale or distribution thereof, and may require such other
representations and documents as may be required to comply with applicable
securities laws or the rules of any applicable exchange or market system.
          6. Withholding of Applicable Taxes. The Director shall pay, or make
provision satisfactory to the Company for the payment of, any taxes that the
Company is obligated to collect with respect to the issuance or vesting of
Restricted Stock under this Agreement, including but not limited to, any
applicable federal, state or local withholding or employment taxes (such amount,
the “Withholding Amount”). If the Director shall fail to pay, or make provision
for the payment of the Withholding Amount, the Company shall have the right to
withhold the Withholding Amount from the Restricted Stock, compensation or other
amounts the Company owes the Director. For these purposes, the Company may
reduce the number of Restricted Shares retained by the Director to satisfy the
Withholding Amount.
          7. Subject to Terms of Plan. Shares of Restricted Stock issued
hereunder are subject to the terms and provisions of the Plan. All terms used
herein which are defined in the Plan and not otherwise defined herein shall have
the same meanings as in the Plan. To the extent that the provisions hereof
conflict with those of the Plan, the provisions of the Plan shall control. All
decisions or interpretations made by the Committee regarding any issue or
question arising under this Agreement or the Plan shall be final, binding and
conclusive on the Company and the Director.
          8. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, including the successors and assigns of the
Company.
          9. Governing Law. This Agreement will be interpreted and enforced
under the laws of the State of New York, other than any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The parties
will submit any dispute or claim arising under this Agreement to the exclusive
jurisdiction of the U.S. federal or New York state courts within the New York
counties of New York, Nassau, or Suffolk, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.
          10. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused to be duly
executed on their behalf, this Restricted Stock Agreement as of the day and year
first above written.

     
 
  OSI PHARMACEUTICALS, INC.
 
   
 
   
 
  Name:
 
  Title:
 
   
 
  DIRECTOR
 
   
 
   
 
  [DIRECTOR]

